Opinion by
Kincheloe, J.
It was stipulated that certain items of the merchandise consist of cotton gloves similar in all material respects to those passed upon in United States v. Julius Kayser & Co. (33 C. C. P. A. 179, C. A. D. 333) and that other items of the merchandise consist of knit cotton fabric the same as the fabric of which the gloves the subject of United States v. Julius Kayser & Co., supra, were made. In accordance therewith the claims at 50 percent under paragraph 915 and 35 percent under paragraph 914, plus additional duty under paragraph 924, were sustained.